DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 03/03/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 2-3 has been entered.
Claims 1 and 4-20 are pending in the instant application.
The following is an examiner’s statement of reasons for allowance.

Claim Rejections - 35 USC § 112
Applicant’s amendment of claim 6 overcomes the previous rejection of that claim under 35 USC 112(b); the rejection is hereby withdrawn.

Drawings
The previous objections to the drawings are hereby withdrawn.


Allowable Subject Matter
Claims 1 and 4-20 are allowed.
	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the plurality of subareas are arranged in an array; in any four subareas of the plurality of subareas intersecting at one point, two subareas have no adjacent edge, and the extending directions of the plurality of sub-prisms in these two subareas are the same” including the remaining limitations.
	
	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “and wherein an orthographic projection of each of the plurality of first subareas on the first prism sheet corresponds to one of the plurality of second subareas one to one; an extending direction of the at least one first sub-prism in a first subarea of the plurality of first subareas is perpendicular to an extending direction of the at least one second sub-prism in a second subarea of the plurality of second subareas corresponding to the first subarea” including the remaining limitations.
	Claims 4-5 and 7-20 are allowable, at least, because of their dependencies on claims 1 and 6, respectively.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879